Case 1:20-cv-02938-CCB Document1 Filed 09/08/20 Page 1 of 12

R. J. MARZELLA & ASSOCIATES, P.C.

BY: CHARLES W. MARSAR, JR., ESQUIRE

PA SUPREME COURT LD. No. 86072

3513 NORTH FRONT STREET ATTORNEYS FOR PLAINTIFF
HARRISBURG, PA 17110-1438

TELEPHONE: (717) 234-7828

FACSIMILE: (717) 234-6883

EMAIL: CMARSAR@RIMARZELLA.COM

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
CIVIL ACTION - LAW

 

DEBRA ZACH : DOCKET NUMBER:
5 RAILROAD AVENUE :
NEWVILLE, PA 17241

PLAINTIFF
VS.

THE STATE OF MARYLAND
100 STATE Cir,
ANNAPOLIS, MD 21401

NEGLIGENCE
THE TOWN OF OCEAN CITY
301 BALTIMORE AVE,
OCEAN CITY, MD 21842
JURY TRIAL DEMANDED
DEFENDANTS

 

COMPLAINT

 

JURISDICTION
1. Plaintiff, Debra Zach, brings her Complaint under Federal Diversity
Jurisdiction, 28 U.S.C. 1332, as the parties are completely diverse in

citizenship and the amount in controversy exceeds $75,000.00.

1

 
Case 1:20-cv-02938-CCB Document1 Filed 09/08/20 Page 2 of 12

THE PARTIES

. Debra Zach is an adult residing 5 Railroad Avenue, Newville, Cumberland
County, Pennsylvania.
. Defendant, The State of Maryland, is the sovereign government of the State
of Maryland, as conducted according to the Maryland Constitution.
. Defendant, The Town of Ocean City, is a town located in Worcester County,
Maryland.
. On February 8, 2018, Plaintiff submitted a claim to The State of Maryland
and The Town of Ocean City based on the allegations contained in this
complaint, pursuant to the requirements of the Maryland Tort Claims Act
(MTCA) and the Maryland Local Government Tort Claims Act (LGTCA).
. Having exhausted all administrative remedies, Plaintiff now bring this
Complaint.

FACTS
. On or about September 22, 2017, Debra Zach was on vacation in The Town
of Ocean City, Maryland.
. Debra Zach tripped and fell on September 22, 2017, at or around 8:40pm at
the corner of Coastal Highway and 94" Street, Ocean City, Maryland, next to

the Bull on the Beach Restaurant.

 
Case 1:20-cv-02938-CCB Document1 Filed 09/08/20 Page 3 of 12

9. Sunset was at or around 6:57pm in Ocean City on September 22, 2017.
Therefore, it was dark at the time of the incident.

10.Debra Zach tripped and fell as a direct and proximate result of a defect in the
design/build of the sidewalk.

11.Specifically, the sidewalk defect at the corner of Coastal Highway and 94th
Street, Ocean City, Maryland was an elevated section of concrete connected
to the walkway that was neither marked nor illuminated by a street light.

12.The section of concrete in question is raised approximately six (6) inches.

13.The raised section of concrete in question was not painted and/or clearly
marked.

14.Debra Zach tripped and fell as a direct and proximate result of the streetlight
directly above the sidewalk defect being out, making it difficult for Debra
Zach to see the design/build defect in the sidewalk.

15.Debra Zach tripped and fell over the raised section of concrete, sustaining
serious injury, including, but not limited to, a torn right rotator cuff, scrapes,
and abrasions.

16.0n or about September 23, 2017, at 10:08am, Debra Zach presented to the

West Ocean City Injury & Illness Center.

 
Case 1:20-cv-02938-CCB Document1 Filed 09/08/20 Page 4 of 12

17.The History of Present Illness stated that she fell and tripped on a curb last
night and was experiencing right shoulder pain as well as an abrasion to the
left shin.

18.Of note, Debra Zach is right-hand dominant.

19.Debra Zach reported that her symptoms were getting worse and included a
constant dull radiating pain which sometimes becomes sharp in her right
shoulder.

20.Debra Zach’s right arm was put in a sling and she was given Tylenol #3 with
codeine.

21.After returning home from her vacation, Debra Zach presented to Summit
Urgent Care on September 30, 2017.

22.The Summit notes state that, “she fell 8 days ago striking the front side of her
right shoulder . . . since then she has notices that she is having ongoing pain
in her right shoulder with restricted movement.”

23.Dr. Thomas Steinour of Summit Urgent Care suspected a contusion with
limited range of motion and recommended an orthopedic referral to further
evaluate.

24.0n October 5, 2017, Debra Zach presented to Alexander Spasic, M.D., with
right shoulder dropping, grinding, and injury, starting two weeks prior.

25.Dr. Spasic sent Debra Zach to Drayer Physical Therapy.

 
Case 1:20-cv-02938-CCB Document1 Filed’ 09/08/20 Page 5 of 12

26.Debra Zach sought further treatment from James Oliverio, M.D., of the
Orthopedic Institute of Pennsylvania as her right shoulder continued to hurt.

27.0n November 9, 2017, Debra Zach presented to Dr. Oliverio with right
shoulder pain.

28.Debra Zach informed Dr. Oliverio that “she fell in Ocean City on 9/22/2017
in the street over a curb and landed on her right side . . . She states that she
has participated in 9 physical therapy sessions for her right shoulder. She rates
her pain as ‘bad.’”

29.0n November 9, 2017, Dr. Oliverio diagnosed Debra Zach with an incomplete
rotator cuff tear of the right shoulder.

30.0n November 20, 2017, Debra Zach again presented Dr. Oliverio with right
shoulder pain, which she stated began when she fell on September 22, 2017.

31.After reviewing an MRI, Dr. Oliverio changed his diagnosis to an acute,
chronic, complete rotator cuff tear of the right shoulder.

32.Dr. Oliverio discussed surgical options with Debra Zach.

33.0n December 5, 2017 Debra Zach presented to Dr. Spasic for surgical
clearance.

34.Shortly thereatter, Debra Zach underwent a surgical rotator cuff repair.

35.Dr. Oliverio removed the surgical sutures on January 5, 2018.

 
Case 1:20-cv-02938-CCB Document1 Filed 09/08/20 Page 6 of 12

36.As of January 24, 2018, Debra Zach still reported right shoulder pain to Dr.
Spasic.

37.Currently, Plaintiff, Debra Zach, continues to experience pain and deficits in
her right shoulder and may require additional treatment of her right shoulder
in the future.

38.As a direct and proximate result of the Defendants’ negligence, Debra Zach
will have residual problems for the remainder of her life, potentially requiring
additional medical treatment and therapy, and a claim is made therefore.

39.As a direct and proximate result of the Defendants’ negligence, Plaintiff,
Debra Zach, has been and will continue to be forced to incur liability for
medical treatment, medicines, hospitalizations, physical therapy and similar
miscellaneous expenses, and a claim is made therefore.

40.As a direct and proximate result of the Defendants’ negligence, Debra Zach
has undergone and wiil in the future undergo great mental and physical pain
and suffering, great inconvenience in carrying out her daily activities, and a
loss of life's pleasures and enjoyment, and a claim is made therefore.

41.As a direct and proximate result of the Defendants’ negligence, Debra Zach
has been and will be in the future subject to great humiliation, disfigurement,

and embarrassment, and a claim is made therefore.

 
Case 1:20-cv-02938-CCB Document1 Filed 09/08/20 Page 7 of 12

42.As a direct and proximate result of the Defendants’ negligence, Debra Zach

has sustained permanent scarring, and a claim is made therefore.

COUNT I —- NEGLIGENCE
DEBRA ZACH V. THE STATE OF MARYLAND

43.All prior paragraphs are incorporated herein by reference as if set forth at

length.

44.Defendant, The State of Maryland, is liable to the Plaintiff for damages

alleged herein which were directly and proximately caused by its negligence

in:

Negligently designing/building/constructing/engineering the
sidewalk at the corner of Coastal Highway and 94% Street, Ocean
City, Maryland;

Negligently incorporating a raised section of concrete into the
sidewalk at the corner of Coastal Highway and 94" Street, Ocean
City, Maryland;

Failing to paint the raised section of concrete, making it difficult to
see at night;

Failing to mark the raised section of concrete with a flag, reflector,
or similar item, making it difficult to see at night;

Failing to design/build/construct/engineer the sidewalk at the corner
of Coastal Highway and 94" Street, Ocean City, Maryland, in an
ADA compliant manner;

Failing to locate ground utilities (utility pole) behind the sidewalk,
as preferred by the MDOT Office of Highway Development’s

 
Case 1:20-cv-02938-CCB Document1 Filed 09/08/20 Page 8 of 12

Accessibility Policy & Guidelines for Pedestrian Facilities along
State Highways;

g. Failing to locate ground utilities (utility pole} within a hardscape or
green space corridor between the face of the curb and sidewalk as a
preferred alternative of the MDOT Office of Highway
Development’s Accessibility Policy & Guidelines for Pedestrian
Facilities along State Highways;

h. Failing to locate ground utilities (utility pole) a minimum of 18”
from the curb face per AASHTO requirements;

i. Failing to ensure that ground utilities (utility pole) be located outside
the clear pedestrian route and the sight distance triangle for the
intersection;

j- Failing to timely replace/repair the non-functioning street light at the
comer of Coastal Highway and 94" Street, Ocean City, Maryland;

k. Allowing the street light at the corner of Coastal Highway and 94%
Street, Ocean City, Maryland to exist in a non-functioning state on
the night of September 22, 2017; and

1. Failing to properly ensure that the walkway in question was properly
constructed and/or maintained in compliance with local, state, and

federal guidelines and regulations.

WHEREFORE, Plaintiff, Debra Zach, demands judgment in her favor and
against Defendant, The State of Maryland, for all damages recoverable under law in
an amount in excess of the jurisdictional limit for federal arbitrations plus interest,

costs of suit, and any other relief deemed appropriate by the Court.

 
Case 1:20-cv-02938-CCB Document1 Filed 09/08/20 Page 9 of 12

COUNT IT — NEGLIGENCE
DEBRA ZACH V. THE TOWN OF OCEAN CITY

45.All prior paragraphs are incorporated herein by reference as if set forth at

length.

46.Defendant, The Town of Ocean City, is liable to the Plamtiff for damages

alleged herein which were directly and proximately caused by its negligence

in:

Negligently | designing/building/constructing/engineering __ the
sidewalk at the corner of Coastal Highway and 94" Street, Ocean
City, Maryland;

Negligently incorporating a raised section of concrete into the
sidewalk at the corner of Coastal Highway and 94" Street, Ocean
City, Maryland;

Failing to paint the raised section of concrete, making it difficult to
see at night;

Failing to mark the raised section of concrete with a flag, reflector,
or similar item, making it difficult to see at night;

Failing to design/build/construct/engineer the sidewalk at the corner
of Coastal Highway and 94" Street, Ocean City, Maryland, in an
ADA compliant manner;

Failing to locate ground utilities (utility pole) behind the sidewalk,
as preferred by the MDOT Office of Highway Development’s

9

 
Case 1:20-cv-02938-CCB Document1 Filed 09/08/20 Page 10 of 12

Accessibility Policy & Guidelines for Pedestrian Facilities along
State Highways;

g. Failing to locate ground utilities (utility pole) within a hardscape or
green space corridor between the face of the curb and sidewalk as a
preferred alternative of the MDOT Office of Highway
Development’s Accessibility Policy & Guidelines for Pedestrian
Facilities along State Highways;

h. Failing to locate ground utilities (utility pole) a minimum of 18”
from the curb face per AASHTO requirements;

i. Failing to ensure that ground utilities (utility pole) be located outside
the clear pedestrian route and the sight distance triangle for the
intersection;

J. Failing to timely replace/repair the non-functioning street light at the
corner of Coastal Highway and 94" Street, Ocean City, Maryland;

k. Allowing the street light at the corner of Coastal Highway and 94%
Street, Ocean City, Maryland to exist in a non-functioning state on
the night of September 22, 2017; and

1. Failing to properly ensure that the walkway in question was properly
constructed and/or maintained in compliance with local, state, and

federal guidelines and regulations.

WHEREFORE, Plaintiff, Debra Zach, demands judgment in her favor and
against Defendant, The Town of Ocean City, for all damages recoverable under law
in an amount in excess of the jurisdictional limit for federal arbitrations plus interest, -

costs of suit, and any other relief deemed appropriate by the Court.

10

 
Case 1:20-cv-02938-CCB Document1 Filed 09/08/20 Page 11 of 12

Respectfully submitted,

R. J. MARZELLA & ASSOCIATES, P.C.

By: /s/ Charles W._Marsar, Jr.
Charles W. Marsar, Jr., Esquire
PA LD. No. 86072
R. J. Marzella and Associates
3513 N. Front St.
Harrisburg, PA 17110
(717) 234-7828 (P)
(717) 234-6883 (F)
cmarsar@rjmarzella.com

Dated: September 8, 2020

11

 
Case 1:20-cv-02938-CCB Document1 Filed 09/08/20 Page 12 of 12

VERIFICATION

I, Debra Zach, do hereby swear and affirm that the facts and matters set forth in the

foregoing document are true and correct to the best of my knowledge, information and belief.

I understand that the statements made therein are made subject to the penalties of 18 Pa.

C.S. § 4904 relating to unswom falsification to authorities.

Debra Zach 3

 

 
